DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 and 11/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 and 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a system, comprising: a processor; and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: receiving a request for a data item having an identifier and associated type information;
a processor and a memory that sources executable instructions, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving a request having metadata which can be broadly interpreted to refer to any act of receiving an input having certain characteristics broadly.
Claim 1 recites the following additional elements: selecting a selected handler from among a group of handlers based on the type information; which merely encompasses determining how to respond to a request having certain characteristics using a broadly recited data structure referred to as a “handler”.
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first part of the data item from one or more first data sources, and a second set of data corresponding to a second part of the data item from one or more second data sources; which merely encompasses a step of receiving data based on a previous request and its associated characteristics by accessing a plurality of data sources to obtain a plurality of portions of data.
processing the first set of data and the second set of data into a graph node data structure; which merely encompasses transforming the response to the input query into a data structure.
and caching the graph node data structure. which encompasses merely formatting an output and storing said output in memory.

The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a first request, a handler, first identifier, a first dataset, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache.” which encompasses merely formatting an output and storing said output in memory.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.




Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the obtaining the first set of data comprises obtaining a first property subpart comprising first property data from a first  data store and obtaining a second property subpart comprising second property data from a second data store.” which merely encompasses accessing data sources to obtain portions of data.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein the obtaining the second set of data comprises obtaining a reference set.” which merely encompasses a description of data obtained from a data source.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the reference set comprises an edge to another graph node data structure.” which merely encompasses a description of a data structure.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the processing the first set of data and the second set of data into the graph node data structure comprises reassembling the first set of data and the second set of data into a dataset.” which merely encompasses joining portions of data.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 8,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the handler determines the first part of the data item and determines a data source mapping data to the one or more first data sources.” which merely encompasses determining a source for a portion of data.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 9,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the handler provides access credentials to at least one of the one or more first data sources.” which merely encompasses a “log-in” process recited at a high degree of generality.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache.” which encompasses merely formatting an output and storing said output in memory.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 11,
Claim 11 depends upon Claim 10, as such claim 11 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 11 further recites the limitations: “wherein the operations further comprise, receiving a client request for the data item, and returning the graph node data structure from the front end data service cache in response to the client request.” which encompasses merely formatting an output and storing said output in memory and delivering the formatted output to a requesting entity, i.e. basic data retrieval operations.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 12,
Claim 12 depends upon Claim 1, as such claim 12 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 12 further recites the limitations of: “wherein receiving the request for the data item comprises receiving a Uniform Resource Name (URN) as an identifier of the data item, and wherein the operations further comprise, determining the associated type information from the URN.” which merely amounts to receiving a descriptor, e.g. a location, of an input request.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Regarding independent claim 13,
	The claim recites a method, comprising: receiving a first request for a first data item having a first identifier with first associated type information; 
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 13 encompasses receiving a request having metadata which can be broadly interpreted to refer to any act of receiving an input having certain characteristics broadly.
Claim 13 recites the following additional elements: receiving a second request for a second data item having a second identifier with second associated type information that is different from the first type information; which merely encompasses repeating the process of receiving a request input and its associated characteristics.
selecting a first selected handler from among a group of handlers based on the first type information; which merely encompasses determining how to respond to a request having certain characteristics using a broadly recited data structure referred to as a “handler”.
selecting a second selected handler from among the group of handlers based on the second type information, wherein the second selected handler is different from the first selected handler; which merely encompasses a repetition of the previous limitation of determining how to respond to a request having certain characteristics using a broadly recited data structure referred to as a “handler”.
obtaining, via the first selected handler and based on the first identifier, a first dataset; which merely encompasses a step of receiving data based on a previous request and its associated characteristics.
and obtaining, via the second selected handler and based on the second identifier, a second dataset.  Which merely encompasses a repetition of the previous limitation of receiving data based on a previous request and its associated characteristics.
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a first request, a handler, first identifier, a first dataset, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.

Regarding dependent claim 14,
	Claim 14 depends upon Claim 13, as such claim 14 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 14 further recites the limitations of: “further comprising processing, including by the first selected handler, the first dataset into a first graph node data structure and caching the first graph node data structure, and processing, including by the second selected handler, the second dataset into a second graph node data structure and caching the second graph node data structure” which encompasses merely formatting an output and storing said output in memory.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 15,
Claim 15 depends upon Claim 13, as such claim 15 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 15 further recites the limitations of: “wherein the first data item comprises a first subpart and a second subpart, and wherein the obtaining, via the first selected handler the first dataset comprises accessing one data source to obtain the first subpart and accessing another, different data source to obtain the second subpart.” which merely encompasses accessing data sources to obtain portions of data.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 16,
Claim 16 depends upon Claim 13, as such claim 16 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 16 further recites the limitations of: “wherein receiving the first request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier of the first data item, and further comprising determining the first associated type information from the URN.” which merely amounts to receiving a descriptor, e.g. a location, of an input request.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding independent claim 17,
	The claim recites one or more machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising: receiving a request for a data item having an identifier;
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. one or more machine-readable storage media. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 17 encompasses receiving a request having metadata which can be broadly interpreted to refer to any act of receiving an input having certain characteristics broadly.
Claim 17 recites the following additional elements: determining type information associated with the data item from the identifier; which merely encompasses determining metadata characteristics about the input request.
selecting a selected handler from among a group of handlers based on the type information; which merely encompasses determining how to respond to a request having certain characteristics using a broadly recited data structure referred to as a “handler”.
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first part of the data item from one or more first data sources, and a second set of data corresponding to a second part of the data item from one or more second data sources; which merely encompasses a step of receiving data based on a plurality of requests and their associated characteristics.
and processing the first set of data and the second set of data into a graph node data structure. which merely encompasses transforming the response to the input query into a data structure.
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a first request, a handler, first identifier, a first dataset, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.

Regarding dependent claim 18,
Claim 18 depends upon Claim 17, as such claim 18 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 18 further recites the limitations: “wherein the operations further comprise, caching the graph node data structure in a cache coupled to a client-interfacing data service, receiving a client request for the data item at the client-interfacing data service, and returning the graph node data structure in response to the client request.” which encompasses merely formatting an output and storing said output in memory and delivering the formatted output to a requesting entity, i.e. basic data retrieval operations.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 19,
Claim 19 depends upon Claim 17, as such claim 19 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 19 further recites the limitations: “wherein the obtaining the first set of data from the one or more first data sources comprises obtaining property data, and wherein the obtaining the second set of data from the one or more second data sources comprises obtaining reference data.” which merely amounts to obtaining a plurality of data from a plurality of data sources.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 20,
Claim 20 depends upon Claim 17, as such claim 20 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 20 further recites the limitations: “wherein the receiving the request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier, and wherein the operations further comprise determining the type information from the URN.” which merely amounts to a description, e.g. a location, of a characteristic of an input request.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smedberg et al. (US PGPUB No. 2014/0101235; Pub. Date: Apr. 10, 2014).
Regarding independent claim 1,
Smedberg discloses a method, comprising: receiving a first request for a first data item having a first identifier with first associated type information; See FIG. 2 and Paragraph [0036], (Disclosing a request multiplexing system for servicing multiple asynchronous requests and processing them into a single batch request. The method includes a step 210 of receiving a first request, i.e. a first request for a first data item, and determining a batch identifier associated with said first request at step 220, i.e. a first identifier. The batch identifier provides input describing a type of request with which the first request is suitable for batching, i.e. associated type information.).
receiving a second request for a second data item having a second identifier with second associated type information that is different from the first type information; See FIG. 2, (Step 240 comprising receiving a second individual request, i.e. a second request for a second data item, step 250 of identifying the second batch request, i.e. second associated type information different from first type information.).
selecting a first selected handler from among a group of handlers based on the first type information; See FIG. 2 and Paragraph [0063], (Step 230 comprising identifying a first response handler associated with the first request, selecting a first handler from among a plurality of handlers. Handlers are invoked based on the batch response, i.e. type information.).
selecting a second selected handler from among the group of handlers based on the second type information, See FIG. 2 and Paragraph [0063], (Step 260 comprising identifying a second response handler associated with the second request, selecting a second handler from among a plurality of handlers. Handlers are invoked based on the batch response, i.e. type information.).
wherein the second selected handler is different from the first selected handler; See FIG. 2, (The first and second handlers selected at steps 230 and 260 respectively are described as being associated with each request, i.e. they are distinct.).
obtaining, via the first selected handler and based on the first identifier, a first dataset; See Paragraph [0041], (The system constructs a batch request that includes the first request and second request.). See FIG. 4 and Paragraph [0054], (The method of FIG. 4 represents the process of receiving batch responses corresponding with the first and second requests. Step 460 comprises receiving individual response data from a specified endpoint, i.e. a first dataset.).
and obtaining, via the second selected handler and based on the second identifier, a second dataset. See Paragraph [0041], (The system constructs a batch request that includes the first request and second request.). See FIG. 4 and Paragraph [0054], (The method of FIG. 4 represents the process of receiving batch responses corresponding with the first and second requests. Step 460 comprises receiving individual response data from a specified endpoint. After step 470 of determining that more requests remain, the method returns to step 430 of selecting a next request (e.g. the second request) and further proceeds to step 460 of receiving response data for the second request, i.e. a second dataset.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PGPUB No. 2017/0024192) in view of Sabino et al. (US PGPUB No. 2016/0110473; Pub. Date: Apr. 21, 2016).
Regarding independent claim 1,
	Hong discloses a system, comprising: a processor; See Fig. 5, (The system of fig. 5 comprises a processor 504.).
and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: receiving a request for a data item having an identifier and associated type information; See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, receiving a request for a data item. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename ":loadGraph path/to/graph_info.json my_graph", i.e. an identifier. Step 212 includes receiving the graph object and associated meta-information, i.e. associated type information.).
selecting a selected handler from among a group of handlers based on the type information; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis procedure to be invoked when requested.). See Paragraph [0022], (Registration logic of the front-end application includes logic for registering custom procedures with the front-end application, i.e. a group of handlers).
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first part of the data item from one or more first data sources, See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. the data item. Two examples are provided wherein a data result may comprise 1) nodes or edges whose properties satisfy some target value or 2) a value derived from applying a function to a set of node property values, i.e. data corresponding to a first part of the data item.). Note FIG. 1 wherein graph object data 128 is stored within a graph database 126, i.e. one or more first data sources.
Hong does not disclose obtaining a second set of data corresponding to a second part of the data item from one or more second data sources; 
processing the first set of data and the second set of data into a graph node data structure; 
and caching the graph node data structure.  
Sabino discloses obtaining a second set of data corresponding to a second part of the data item from one or more second data sources; See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0064], (The graph loader enables users to obtain information from the graph database and legacy database in a graph format.).
processing the first set of data and the second set of data into a graph node data structure; See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component.
and caching the graph node data structure.  See Paragraph [0131], (Disclosing a cache manager configured to receive and store portions of the graph database requested by a client, i.e. caching a graph node data structure.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 2,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache. See FIG. 11 and Paragraph [0131], (Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front end data service cache.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method caching graph database data as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 3,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Hong further discloses the step wherein the obtaining the first set of data comprises obtaining a first property subpart comprising first property data from a first data store. See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. attributes of the graph object are subparts.).
Sabino further discloses the step of obtaining a second property subpart comprising second property data from a second data store. See Paragraph 0123], (The flexible graph system receives a request for a group of nodes, node properties, relationships etc., i.e. second subparts comprising second property data, from the client, i.e. the response is formed from data attributes of records from the legacy database.




Regarding dependent claim 4,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the obtaining the second set of data comprises obtaining a reference set. See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response is a reference dataset.). 
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 5,
As discussed above with claim 4, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the reference set comprises an edge to another graph node data structure.  See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. a group of relationships includes edges to other graph nodes.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.
Regarding dependent claim 6,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the processing the first set of data and the second set of data into the graph node data structure comprises reassembling the first set of data and the second set of data into a dataset. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component. See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship propertiers, i.e. the request response comprises a dataset.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 8,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Hong further discloses the step wherein the handler determines the first part of the data item and determines a data source mapping data to the one or more first data sources. See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, receiving a request for a data item. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename and filepath ":loadGraph path/to/graph_info.json my_graph", i.e. the file path represents the source of the data item.).

Regarding dependent claim 10,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step wherein the caching the graph node data structure comprises caching the graph node data structure at a front end data service cache. See FIG. 11 and Paragraph [0131], (Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front end data service cache.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 11,
As discussed above with claim 10, Hong-Sabino discloses all of the limitations.
Sabino further discloses the step of receiving a client request for the data item, and returning the graph node data structure from the front end data service cache in response to the client request.  See Paragraph [0127], (Cache 1102 is a location where at least one node and/or relationship are stored for later retrieval.). See Paragraph [0129], (Cache manager 1100 receives a request for a portion of at least one of the nodes or relationships stored within cache 1102, i.e. returning a graph node data structure from the service cache in response to a request.).
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding independent claim 17,
	Hong discloses one or more machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising: receiving a request for a data item having an identifier; See FIG. 2 and Paragraph [0069], (Disclosing a system for interactive front-end graph analysis. The method comprising step 202 of receiving a request to load a graph object, receiving a request for a data item. Note Table 1 wherein requesting a graph object includes a command that identifies the graph object via its filename ":loadGraph path/to/graph_info.json my_graph", i.e. an identifier. Step 212 includes receiving the graph object and associated meta-information, i.e. associated type information.).
determining type information associated with the data item from the identifier; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis procedure to be invoked when requested.).
selecting a selected handler from among a group of handlers based on the type information; See Paragraph [0017], (The method includes receiving a custom graph analysis procedure, i.e. selecting a selected handler, for processing a particular graph object request, i.e. the procedure selected is based on the meta-information, i.e. type information. The front-end application stores the meta-information and allows the custom graph analysis procedure to be invoked when requested.). See Paragraph [0022], (Registration logic of the front-end application includes logic for registering custom procedures with the front-end application, i.e. a group of handlers).
obtaining, via the selected handler and based on the identifier, a first set of data corresponding to a first part of the data item from one or more first data sources, See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. the data item. Two examples are provided wherein a data result may comprise 1) nodes or edges whose properties satisfy some target value or 2) a value derived from applying a function to a set of node property values, i.e. data corresponding to a first part of the data item.). Note FIG. 1 wherein graph object data 128 is stored within a graph database 126, i.e. one or more first data sources.
	Hong does not disclose a second set of data corresponding to a second part of the data item from one or more second data sources; 
and processing the first set of data and the second set of data into a graph node data structure.  
Sabino discloses a second set of data corresponding to a second part of the data item from one or more second data sources; See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0064], (The graph loader enables users to obtain information from the graph database and legacy database in a graph format.).
and processing the first set of data and the second set of data into a graph node data structure. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database. ). See Paragraph [0057], (Client requests generate queries to obtain results from graph database which are then returned to the client.). Therefore, the system obtains data from both a graph database and a legacy database via the graph loader component.
Hong and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Regarding dependent claim 18,
As discussed above with claim 17, Hong-Sabino discloses all of the limitations.
Sabino further discloses the one or more machine-readable storage media of claim 17, wherein the operations further comprise, caching the graph node data structure in a cache coupled to a client-interfacing data service, See FIG. 11 and Paragraph [0131], (Cache manager 1100 stores at least one of nodes or relationships in graph database within cache 1102, i.e. caching graph node data structures. Cache manager 1100 is accessed by the client via an interface 122 of the flexible graph system, i.e. the cache 1102 of the cache manager 1100 is a front end data service cache.).
receiving a client request for the data item at the client-interfacing data service, See Paragraph [0127], (Cache 1102 is a location where at least one node and/or relationship are stored for later retrieval.). See Paragraph [0129], (Cache manager 1100 receives a request for a portion of at least one of the nodes or relationships stored within cache 1102, i.e. returning a graph node data structure from the service cache in response to a request.).
and returning the graph node data structure in response to the client request. See Paragraph [0129], (Cache manager 1100 retrieves all or a portion from the cache based on the received request, i.e. returning the graph node data structure in response to a request.).

Regarding dependent claim 19,
As discussed above with claim 17, Hong-Sabino discloses all of the limitations.
Hong further discloses the step wherein the obtaining the first set of data from the one or more first data sources comprises obtaining property data, See FIG. 3 and Paragraph [0088], (Step 324 of returning results of the graph analysis procedure to the front-end application, i.e. obtaining a first set of data. Custom graph procedures are executed using the arguments specified by the user, which include the graph object, i.e. first data. Two examples are provided wherein a data result may comprise  1) nodes or edges whose properties satisfy some target value or  2) a value derived from applying a function to a set of node property values, i.e. attributes.). Note FIG. 1 wherein graph object data 128 is stored within a graph database 126, i.e. one or more first data sources.
Sabino further discloses the step wherein the obtaining the second set of data from the one or more second data sources comprises obtaining reference data.  See Paragraph [0105], (Disclosing a graph loader 118 comprising a batch loader for translating records, i.e. a second set of data, from a legacy database, i.e. one or more second data sources, in a source format into nodes and relationships for a graph database.). See Paragraph [0122], (Requests to the graph database comprise obtaining at least one of a group of nodes, a group of node properties, a group of relationships or a group of relationship properties, i.e. the request response is a reference dataset.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Sabino as applied to claim 6 above, and further in view of Belanger et al. (US Patent No. 8,145,793; Date of Patent: Mar. 27, 2012).
Regarding dependent claim 7,
As discussed above with claim 6, Hong-Sabino discloses all of the limitations.
Hong-Sabino does not disclose the step wherein the processing further comprises formatting at least part of the dataset for a specified client device type and software version into the graph node data structure.
Belanger discloses the step wherein the processing further comprises formatting at least part of the dataset for a specified client device type and software version into the graph node data structure. See Col. 5, lines 33-39, (Disclosing a distributed transformation network for delivering content from a content publisher to a content recipient. The method includes using requirements notifications sent by an end recipient to tell a webserver or other node about the recipient's computing device and its physical capabilities, i.e. the client device type, so that requested content may be properly formatted for the device. Specifications may also relate to software on the device including what version of software is operating on said device, i.e. a software version.).
Hong, Sabino and Belanger are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Sabino to include the step of formatting content according to device properties as disclosed by Belanger. Doing so would allow the system to ensure that requested content may be delivered and displayed appropriately according to a requesting entity's properties including hardware limitations and software functionality. The resulting improvement would be the optimized delivery of content to requesting devices.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Sabino as applied to claim 1 above, and further in view of Cano et al. (US PGPUB No. 2007/0050519; Pub. Date: Mar. 1, 2007).
Regarding dependent claim 9,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Hong-Sabino does not disclose the step wherein the handler provides access credentials to at least one of the one or more first data sources.
Cano disclose the step wherein the handler provides access credentials to at least one of the one or more first data sources. See Paragraph [0124], (Disclosing a dynamic content routing network. The system includes a client handler configured to perform authentication and authorization to ensure that only authorized clients receive content from the system, i.e. a handler for providing access credentials to the one or more data sources.).
Hong, Sabino and Cano are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Sabino to include the method of performing authentication via a handler as disclosed by Cano. Paragraph [0124] discloses that the authorization process makes sure that only authorized users receive the requested content across data nodes.

Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Sabino as applied to claim 1 above, and further in view of Goswami (US PGPUB No. 2014/0229818; Pub. Date: Aug. 14, 2014).
Regarding dependent claim 12,
As discussed above with claim 1, Hong-Sabino discloses all of the limitations.
Hong-Sabino does not disclose the step wherein receiving the request for the data item comprises receiving a Uniform Resource Name (URN) as an identifier of the data item, 
and wherein the operations further comprise, determining the associated type information from the URN.
Goswami discloses the step wherein receiving the request for the data item comprises receiving a Uniform Resource Name (URN) as an identifier of the data item, See Paragraph [0024], (Disclosing a method for generating a user interface on a client device. Users may request content by providing a uniform resource name (URN) corresponding to the desired content, i.e. a request comprising a URN as an identifier.).
and wherein the operations further comprise, determining the associated type information from the URN. See Paragraph [0024], (A layout corresponding to the requested URN is obtained and parsed for modules. Each module contains a data type and is parsed and extracted to generate data subsets for consumption by a renderer.).
Hong, Sabino and Goswami are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Sabino to receive uniform resource names (URN) for processing data objects as disclosed by Goswami. Doing so would provide further data types to use as node/edge information for the graph analysis process of Hong where a URN is an attribute of a node.

Regarding dependent claim 20,
As discussed above with claim 17, Hong-Sabino discloses all of the limitations.
Hong-Sabino does not disclose the step wherein the receiving the request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier,
and wherein the operations further comprise determining the type information from the URN.
Goswami discloses the step wherein the receiving the request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier, See Paragraph [0024], (Disclosing a method for generating a user interface on a client device. Users may request content by providing a uniform resource name (URN) corresponding to the desired content, i.e. a request comprising a URN as an identifier.).
and wherein the operations further comprise determining the type information from the URN. See Paragraph [0024], (A layout corresponding to the requested URN is obtained and parsed for modules. Each module contains a data type and is parsed and extracted to generate data subsets for consumption by a renderer.).
Hong, Sabino and Goswami are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Sabino to receive uniform resource names (URN) for processing data objects as disclosed by Goswami. Doing so would provide further data types to use as node/edge information for the graph analysis process of Hong where a URN is an attribute of a node.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg in view of Sabino et al. (US PGPUB No. 2016/0110473; Pub. Date: Apr. 21, 2016).
Regarding dependent claim 14,
	As discussed above with claim 13, Smedberg discloses all of the limitations.
	Smedberg further discloses processing, including by the first selected handler, the first dataset See Paragraph [0057], (Batch responses are sent from the server to the client in a format that matches that used by the batch request received at the server or any other format. Note that the process of formulating the batch request  and producing a response is managed by handlers as described further in Paragraph [0058].). 
The examiner notes that Smedberg does not explicitly disclose processing...the first dataset into a first graph node data structure 
and caching the first graph node data structure, 
and processing...the second dataset into a second graph node data structure 
and caching the second graph node data structure.
Sabino discloses processing...the first dataset into a first graph node data structure. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database, i.e. processing a dataset into a first graph node.).
and caching the first graph node data structure, See FIG. 11 and Paragraph [0131], (Cache manager 1100 stores at least one of nodes or relationships in graph database within cache 1102, i.e. caching graph node data structures.) See Paragraph [0129], (Cache manager 1100 receives requests for portions of at least one of the nodes or relationships stored within cache 1102.). The examiner notes that cache 1102 of Sabino is capable of storing any of the nodes and/or relationships in graph database 120, i.e. it is capable of storing a first, second, etc. graph node data structure
and processing...the second dataset into a second graph node data structure. See Paragraph [0105], (Batch loader 800 convers initial records from a legacy database in a source format into nodes and relationships for the graph database and stores said nodes and relationships within the graph database, i.e. processing a dataset into a first graph node.). See FIG. 23 wherein the method may continuously convert legacy database data into a graph node format for the graph database, i.e. second datasets into a second graph node data structure.
and caching the second graph node data structure. See FIG. 11 and Paragraph [0131], (Cache manager 1100 stores at least one of nodes or relationships in graph database within cache 1102, i.e. caching graph node data structures.) See Paragraph [0129], (Cache manager 1100 receives requests for portions of at least one of the nodes or relationships stored within cache 1102.). The examiner notes that cache 1102 of Sabino is capable of storing any of the nodes and/or relationships in graph database 120, i.e. it is capable of storing a first, second, etc. graph node data structure.
Smedberg and Sabino are analogous art because they are in the same field of endeavor, graph-based data analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Smedberg to include the method of consolidating data into a graphing format in order to process requests in said graph format as disclosed by Sabino. Paragraphs [0063] and [0128] of Sabino disclose that the method enables faster access to information via the graph loader and caching functionalities respectively as retrieving data from a cache is faster than retrieving it from storage.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg in view of Schechter et al. (US PGPUB No. 2012/0284255; Pub. Date: Nov. 8, 2012).
Regarding dependent claim 15,
	As discussed above with claim 13, Smedberg discloses all of the limitations.
	Smedberg further discloses the step wherein the first data item comprises a first subpart and a second subpart, See Paragraph [0024], (Requests may include information such as a URL that identifies a type or purpose of the request, one or more arguments or parameters related to the request, i.e. the response to the request is first data comprising a plurality of parameters, i.e. a first subpart and a second subpart. and a group identifier for managing the batching process.).
	Smedberg does not disclose the step wherein the obtaining, via the first selected handler the first dataset comprises accessing one data source to obtain the first subpart and accessing another, different data source to obtain the second subpart.
	Schechter discloses the step wherein the obtaining, via the first selected handler the first dataset comprises accessing one data source to obtain the first subpart and accessing another, different data source to obtain the second subpart.  See Paragraph [0069], (Disclosing a method for generating a graph dataflow representing a database query. The received queries may have multiple sources of data as illustrated in FIG. 10 wherein a query plan represents a federated query having two database tables 1012, 1014, i.e. the data tables represent first and second data sources, the aggregated data from the individual tables represents first and second subparts respectively.). 
Smedberg and Schechter are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Smedberg to include the method of analyzing federated data requests as disclosed by Schechter. Doing so would allow the system to process multiple sources of data in one request, as opposed to only one source for one request. The resulting improvement would be the ability to request data from multiple sources at once and the ability to aggregate data from multiple sources.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg in view of Goswami (US PGPUB No. 2014/0229818; Pub. Date: Aug. 14, 2014).
Regarding dependent claim 16,
	As discussed above with claim 13, Smedberg discloses all of the limitations.
	Smedberg does not disclose the step wherein receiving the first request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier of the first data item,
	and further comprising determining the first associated type information from the URN.  
Goswami discloses the step wherein receiving the first request for the first data item comprises receiving a Uniform Resource Name (URN) as an identifier of the first data item, See Paragraph [0024], (Disclosing a method for generating a user interface on a client device. Users may request content by providing a uniform resource name (URN) corresponding to the desired content, i.e. a request comprising a URN as an identifier.).
	and further comprising determining the first associated type information from the URN. See Paragraph [0024], (A layout corresponding to the requested URN is obtained and parsed for modules. Each module contains a data type and is parsed and extracted to generate data subsets for consumption by a renderer.).
Hong, Sabino and Goswami are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hong-Sabino to receive uniform resource names (URN) for processing data objects as disclosed by Goswami. Doing so would provide further data types to use as node/edge information for the graph analysis process of Hong where a URN is an attribute of a node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159